Citation Nr: 1231262	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error, claimed as an eye condition.

2.  Entitlement to service connection for mild to moderate dry eyes, claimed as an eye condition.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1, 1979 to April 27, 1979 and from May 2006 to July 2007.  He also had Army Reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, denied service connection for refractive error and mild to moderate dry eyes, claimed as an eye condition.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the matters on appeal is warranted.

The Veteran contends that he has a current eye disability that began during his service in Kuwait, during which he was constantly exposed to blowing sand.  He describes having the same symptoms now as he had during service, including redness and itching, dryness, and a sandy feeling.  

The Veteran's DD Form 214 (separation document) confirms that he served in Kuwait from July 2006 to June 2007.

His service treatment records reflect that he sought treatment in June 2007 while in Kuwait for left eye irritation.  The assessment was conjunctivitis, and sulfacetamide drops were prescribed.  More than a week later and while still in Kuwait, he complained of continued eye irritation worsened by being outside and at the end of the day.  He indicated that the drops helped a bit, but his eyes were still red and irritated.  The assessment was conjunctivitis chronic allergic.  The examiner commented that the conjunctivitis was irritant- and possibly allergic-related.  Liquid tears and Patanol drops were prescribed.  In a June 2007 post-deployment health assessment, he reported that he was often exposed to sand and dust, as well as smoke from oil fire, vehicle or truck exhaust fumes, tent heater smoke, and paints.  He indicated that he currently had redness of the eye with tearing.

During a VA general medical examination in September 2007, the Veteran reported that he developed conjunctivitis while in [Kuwait], but despite treatment, he continued to have dry eyes.  He was also afforded a VA eyes examination in September 2007.  He complained of a foreign body sensation since six to seven months ago.  After reviewing the claims file and examining the Veteran, the diagnosis was refractive error (myopia, astigmatism, and presbyopia) and mild to moderate dry eyes.  The examiner opined that the Veteran's "loss of vision is caused by or a result of his refractive error and his symptoms by the mild-moderate dry eyes not related to military service."

The Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Unfortunately, the VA physician did not appear to consider the Veteran's contentions, and the medical opinion did not discuss, or even mention, the reported exposure to sand, dust, and other irritants during service or the in-service June 2007 examiner's comment that the chronic conjunctivitis was irritant- and possibly allergic-related.


Hence, further medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by full, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a VA eyes examination by an ophthalmologist at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for service connection for refractive error and mild to moderate dry eyes.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Veteran has been treated for allergic conjunctivitis and dry eye syndrome, as well as refractive error, at the Mayaguez VA Outpatient Clinic (OPC) of the San Juan VA Medical Center (VAMC), and records from that facility, dated from August to September 2010, are reflected in the paper claims file; records dated from August 2007 to June 2012 are reflected in the electronic record.  However, there remains the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should obtain from the Mayaguez VA OPC of the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Mayaguez VA OPC of the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA eyes examination by an ophthalmologist at a VA medical facility.  

The entire claims file, to include complete copy of the REMAND, must be made available to the ophthalmologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

With respect to diagnosed refractive error (myopia, astigmatism, and presbyopia) and mild to moderate dry eyes, the ophthalmologist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the defect was aggravated by a superimposed disease or injury, to include exposure to blowing sand and other irritants during service.

In addition, the ophthalmologist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current chronic conjunctivitis disability had its onset in or is otherwise medically related to service, to include treatment for conjunctivitis and/or to include exposure to blowing sand and other irritants during service. 

In rendering the requested opinions, the ophthalmologist should specifically consider and discuss all pertinent service treatment records, VA treatment records (including those in the electronic record), and the Veteran's contentions.

The ophthalmologist should set forth all current examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim in December 2009) and legal authority. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the Veteran the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


